Citation Nr: 0813299	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of post-traumatic stress disorder (PTSD). 

2.  The veteran's current essential hypertension is not shown 
by the medical evidence of record to be related to active 
duty service or any incident therein. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  Essential hypertension was not incurred in or aggravated 
by service, and can not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letters dated in July 2004 and August 2004 advised 
the veteran of the foregoing elements of the notice 
requirement.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there is no 
examination regarding PTSD, none is required here.  38 C.F.R. 
§ 3.159(c)(4).  The veteran was provided with a VA 
examination for hypertension.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Historically, the veteran served on active duty in the Army 
from April 1970 to August 2000, including service in Okinawa, 
Japan from September 1970 to March 1971, service in Vietnam 
from May 1971 to August 1971, service in Italy from October 
1973 to December 1976, service in Korea from April 1981 to 
April 1982, service in Germany from February 1987 to July 
1991, and service in Saudi Arabia from December 1990 to April 
1991.  A review of his service personnel records revealed 
that his primary duties during service were listed as a 
Mechanical Maintenance Supervisor and a Command Sergeant 
Major.  The veteran's service medical records are negative 
for any complaints of or treatment for a psychiatric 
disorder.  The veteran's March 2000 separation examination 
noted his psychiatric status as "normal."  On a medical 
history report, completed at that time, the veteran denied 
nervous trouble of any sort, trouble sleeping, and depression 
or excessive worry.

The evidence does reveal that the veteran engaged in combat 
service.  A review of his report of separation, Form DD 214, 
revealed that he was awarded, among numerous other awards, a 
Bronze Star Medal.  A Bronze Star Medal is awarded for 
individual acts of heroism or meritorious achievement during 
a combat situation.  Thus, the Board acknowledges that the 
veteran engaged in combat with the enemy, and his reported 
inservice stressors are presumed valid.  38 U.S.C.A. § 1154 
(West 2002).

However, the veteran's post-service treatment records are 
negative for any complaints of or treatment for PTSD or any 
other psychiatric disorder.  In short, the claims file 
contains no evidence whatsoever that the veteran has ever 
sought treatment for PTSD or for a psychiatric disorder, nor 
is there evidence of a diagnosis of PTSD or a psychiatric 
disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.  Although the veteran's service personnel records 
demonstrate that he engaged in combat with the enemy, service 
connection for PTSD cannot be granted in the absence of a 
current diagnosis.

To the extent that the veteran believes that he has PTSD, as 
a layman, his statements are not competent medical evidence 
on the diagnosis of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, lay assertions of a 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Essential Hypertension

The veteran asserts on appeal that he is entitled to service 
connection for essential hypertension.  

The veteran's service medical records are negative for any 
complaints of or treatment for essential hypertension.  
Although an August 1999 treatment record revealed that the 
veteran was treated inservice for pulmonary venous 
hypertension with pulmonary edema, the RO has already granted 
the veteran service connection for this disability.  A 
periodic examination, performed in February 1972, noted that 
the veteran's heart was normal.  The report also listed his 
blood pressure reading as 122/76.  A June 1976 periodic 
examination also noted that the veteran's heart was normal 
and listed his blood pressure reading as 130/68.  In June 
1978, the veteran underwent another periodic examination.  
The examination report noted that his heart was normal and 
listed his blood pressure reading as 118/66.  A periodic 
examination, performed in December 1985, noted that the 
veteran's heart was normal and listed his blood pressure as 
120/80.  A May 1991 periodic examination noted that the 
veteran's heart was normal and listed his blood pressure 
reading as 114/80.  In September 1995, the veteran underwent 
another periodic examination which noted that his heart was 
normal and listed his blood pressure reading as 128/68.  In a 
March 2000 separation examination, the veteran's heart was 
noted to be normal, and his blood pressure reading was 
134/88.  The separation examination also noted a family 
history of hypertension in his paternal and maternal 
grandmothers.  In a Report of Medical History, prepared at 
that time, the veteran denied high or low blood pressure. 

The veteran was first diagnosed with hypertension in May 
2003.  Private treatment records from that time noted 
elevated blood pressure readings of 163/110, 180/120, and 
135/87, and diagnosed increased blood pressure without past 
history of hypertension.  Another private treatment report 
from May 2003 diagnosed hypertension and indicated that the 
veteran was prescribed medication.  An October 2003 private 
treatment report noted that the veteran's hypertension was 
under good control with his medication, and that his blood 
pressure reading was 110/83.  Subsequent treatment reports 
revealed that treatment for hypertension was ongoing.

In November 2004, the veteran underwent a VA hypertension 
examination.  The veteran reported that he was found to have 
elevated blood pressure in 2000.  He denied any type of renal 
insufficiency or thyroid disease.  He also denied a family 
history of hypertensive disease.  The veteran stated that he 
did not smoke or drink alcohol, and denied visual 
disturbances, nausea, and vomiting due to his elevated blood 
pressure.  The veteran indicated that he was working part-
time as an elected official, and that his hypertension has 
not affected his job.  Physical examination revealed the 
veteran's heart to be normal, and his blood pressure readings 
were 140/62, 138/60, and 140/78.  The VA examiner diagnosed 
essential hypertension.  The VA examiner concluded that the 
veteran's "current hypertension is secondary to an aging and 
possible family history."  The VA examiner further stated 
that he could not "say without conjecture that the military 
has caused this gentleman's hypertension."

The Board finds that the evidence of record does not support 
a finding of service connection for essential hypertension.  
There is a current diagnosis of hypertension.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Hypertension did not manifest 
within one year of service discharge and there is no 
inservice evidence of essential hypertension.  38 C.F.R. § 
3.307; Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Although the veteran alleged in his November 
2004 VA examination that he was found to have elevated blood 
pressure in 2000, the medical evidence of record shows that 
hypertension was not diagnosed until May 2003.

Moreover, the other evidence of record does not indicate that 
hypertension is related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The only medical opinion 
of record indicates that the veteran's hypertension is more 
likely due to aging or to possible family history.  Although 
the veteran denied a family history of hypertension at his 
November 2004 VA examination, the veteran's March 2000 
service separation examination noted a history of 
hypertension in both his paternal and maternal grandmothers.  
Accordingly, absent any evidence that the veteran's essential 
hypertension is related to service, service connection for 
essential hypertension is not warranted. 

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The veteran has alleged in statements on appeal that 
his hypertension problems originated in his period of 
service.  However, the veteran's statements, as a lay person, 
are not competent evidence to assert that the symptoms he 
experienced inservice were hypertension, nor that a 
relationship exists between his military service and such 
disorder.  See Espiritu, 2 Vet. App. at 495.  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence fails to establish any 
relationship or nexus between such a disorder and the 
veteran's period of service.  Therefore, the Board concludes 
that hypertension was not incurred in or aggravated by 
service, and the claim for service connection must be denied. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for PTSD is denied.

Service connection for essential hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


